UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A (Amendment No. 1) (Mark One) T Annual Report Pursuant to Section 13 or 15(d) of the Exchange Act of 1934 For the fiscal year ended: December 31, 2009 or £ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number 0-6253 SIMMONS FIRST NATIONAL CORPORATION (Exact name of registrant as specified in its charter) Arkansas (State or other jurisdiction of incorporation or organization) 71-0407808 (I.R.S. employer identification No.) 501 Main Street, Pine Bluff, Arkansas (Address of principal executive offices) (Zip Code) (870) 541-1000 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Common Stock, $0.01 par value The Nasdaq Stock Market® (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. £ YesS No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.£YesS No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. S Yes£ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge in definitive proxy or in information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): o Large accelerated filer x Accelerated filer o Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.). £ YesS No The aggregate market value of the Registrant’s Common Stock, par value $0.01 per share, held by non-affiliates on June30,2009, was $338,095,535 based upon the last trade price as reported on the Nasdaq Global Select Market® of $26.72. The number of shares outstanding of the Registrant's Common Stock as of August 13, 2010, was 17,227,284. Portions of the Registrant's Proxy Statement relating to the Annual Meeting of Shareholders to be held on April 20, 2010, are incorporation by reference into Part III. EXPLANATORY NOTE This Amendment on Form 10-K/A (the "Amendment") amends our annual report for the fiscal year ended December 31, 2009, originally filed with the Securities and Exchange Commission ("SEC") on March 2, 2010, (the "Original Report").We are filing this Amendment to address comments received from the SEC’s staff subsequent to filing our Original Report.In response to such comments, we have amended the Original Report to include revised disclosures concerning our controls and procedures, executive compensation, and transactions with related persons and to include additional exhibits. Specifically, the revised disclosures in the Amendment: ● modify the language in the disclosure under subsection (b) of Item 9A to track the provisions of Item 308(c) of Regulation S-K. ● modify the Compensation Discussion and Analysis, incorporated by reference from the Company's Definitive Proxy Statement on Schedule 14A under Item 11 of the Original Report to include the names of the members of the peer group and to disclose the performance targets for incentive awards for the 2009 fiscal year. ● modify the language in the disclosure under Item 13 concerning Transactions with Related Persons to track the disclosure contained in Instruction 4(c) of Item 404(a) of Regulation S-K. We also have amended and restated the Index of Exhibits in Item 15 by adding Exhibits 10.10 through 10.37; which were omitted from the Original Report.Certain of the additional exhibits (Exhibits 10.10 through 10.20, Exhibit 10.23 and Exhibits 10.28 through 10.37) have previously been filed with the SEC. All of the revisions described above appear in sections "Item 9A Controls and Procedures", "Item 11 Executive Compensation", “Item 13 Certain Relationships and Related Transactions, and Director Independence" and "Item 15 Exhibits”. No other information in the Original Report, is amended hereby.Therefore, Item 9A, Item 11, Item 13, and Item 15 are contained in this Amendment.Except for the foregoing, the Amendment speaks as of the filing date of the Original Report and does not update or discuss any other Company developments after the date of the Original Report. 1 ITEM 9A.CONTROLS AND PROCEDURES (a) Evaluation of disclosure controls and procedures.The Company's Chief Executive Officer and Chief Financial Officer have reviewed and evaluated the effectiveness of the Company's disclosure controls and procedures (as defined in 15 C. F. R. 240.13a-14(c) and 15 C. F. R. 240.15-14(c)) as of the end of the period covered by this report.Based upon that evaluation, the Chief Executive Officer and Chief Financial Officer have concluded that the Company's current disclosure controls and procedures are effective. (b) Changes in Internal Controls.There were no changes in the Company’s internal controls over financial reporting during the quarter ended December 31, 2009, which materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. ITEM 11.EXECUTIVE COMPENSATION Disclosures required by Item 11 are incorporated herein by reference from the Company's definitive proxy statement for the Annual Meeting of Stockholders to be held April 20, 2010, to be filed pursuant to Regulation 14A on or about March 18, 2010, except for the disclosures in the Compensation Discussion and Analysis related to Peer Comparison and the Executive Compensation Program Overview, which are set forth below. Peer Comparison In determining the amount of named executive officer compensation each year, the NCCGC reviews competitive market data from the banking industry as a whole and a specific peer group of comparably sized banking organizations.The NCCGC uses a peer group of banking organizations for comparison in setting executive compensation practices and levels of base salary, incentives and benefits. In 2007, NCCGC adopted the Company's compensation consultant's recommendation that the Company select a peer group of banking organizations with assets of $2 to $4 billion which are located in Arkansas, states contiguous to Arkansas or states contiguous to states contiguous to Arkansas as its peer group for compensation.In the latest study for 2010, the definition of the peer group was modified to consist of 18 publicly traded banks in the Southeast region with assets between $2 billion to $5 billion.The modification of the peer group definition provides a focus more on the Southeastern region including banks in Georgia and Florida, while removing banks in Illinois and Indiana.The name and ticker symbol for each member of the peer is set forth below: Ameris Bancorp (ABCB) BancTrust Financial Group, Inc. (BTFG) Capital City Bank Group, Inc. (CCBG) Enterprise Financial Services Corp. (EFSC) First Financial Bankshares, Inc. (FFIN) Green Bankshares, Inc. (GRNB) Renasant Corporation (RNST) Seacoast Banking Corp. of Florida (SBCF) Southwest Bancorp, Inc. (OKSB) BancFirst Corporation (BANF) Bank of the Ozarks, Inc. (OZRK) Community Trust Bancorp, Inc. (CTBI) Farmers Capital Bank Corporation (FFKT) Great Southern Bancorp, Inc. (GSBC) Home BancShares, Inc. (HOMB) Republic Bancorp, Inc. (RBCAA) Southside Bancshares, Inc. (SBSI) Sterling Bancshares, Inc. (SBIB) The NCCGC believes the modified peer group is more indicative of the market in which the Company competes for the employment and retention of executive management and yet, such institutions are of similar size and have similar numbers of employees, product offerings and geographic scope.In recent years, due to the consolidation in the banking industry, the number of organizations which would satisfy the criteria for inclusion in the peer group has significantly declined. The executive salary and benefits program are targeted to the peer group median for each compensation category in order to be competitive in the market.The Company's incentive programs are analyzed with similar programs of the peer group.The incentive programs are designed for the emphasis of performance based compensation within the Company's specific business operations. The NCCGC attempts to make compensation decisions consistent with the foregoing objectives and considerations including, in particular, market levels of compensation necessary to attract, retain and motivate the executive officers.Therefore, the aggregate wealth accumulated or realizable by an executive from past compensation grants is not considered in setting compensation or making additional grants. 2 Executive Compensation Program Overview The four primary components of the executive compensation program are: ● base salary and bonus, ● non-equity incentives, ● equity incentives, and ● benefits. A brief description of these four components and related programs follows. 1.Base Salary and Bonus Base salary is designed to provide competitive levels of compensation to executives based upon their experience, duties and scope of responsibility.The Company pays base salaries because it provides a basic level of compensation and is necessary to recruit and retain executives.The Company may use annual base salary adjustments to reflect an individual's performance or changed responsibilities.Base salary levels are also used as a benchmark for the amount of incentive compensation granted to an executive.For example, participation in the EIP is set within a range based upon the executive's salary grade. As discussed above, the Company's executive compensation program emphasizes targeting the total amount of compensation to peer group practices with a mix of compensation, including a significant component of incentive compensation.At lower executive levels, base salaries represent a larger proportion of total compensation but at senior executive levels total compensation contains a larger component of incentive compensation opportunities. Historically, the NCCGC has approved bonuses for executive officers for special circumstances but does not generally utilize discretionary bonuses as a significant part of the executive compensation program.The NCCGC has recently re-examined its position regarding discretionary compensation, including discretionary bonuses.Recent economic turmoil in the banking industry accentuated the importance of certain factors which may affect the long term economic and financial health of the Company but are not subject to quantification and annual performance goals.In response, in January, 2010, the NCCGC recommended and the Board approved discretionary bonuses, in the form of stock grants with immediate vesting to certain executive officers.J. Thomas May, Chairman and Chief Executive Officer, was granted such a bonus for his leadership (i) in 2008 and 2009 which resulted in extraordinary financial performance in asset quality, capital, liquidity and earnings, (ii) in guiding the Company's election into and ultimate declination to participate in the U. S. Treasury's TARP program and (iii) in completion of the Company's $75 million equity offering in late 2009.David Bartlett, President and Chief Operating Officer, Robert A. Fehlman, Executive Vice President and Chief Financial Officer, Marty D. Casteel, Executive Vice President - Administration and Robert C. Dill, Executive Vice President, were each granted such a bonus for extraordinary service to the Company during 2009 related to the Company's equity offering, the Company's ongoing revenue and efficiency initiatives and for the exemplary performance of the Company regarding core earnings growth, capital maintenance and asset quality.While the NCCGC will continue to consider discretionary bonuses from time to time for its executives based upon extraordinary service, the modification of the EIP to add a discretionary element to the EIP grants is expected to be utilized in most instances hereafter to satisfy the need for recognition of extraordinary service through discretionary compensation. 2.Non-Equity Incentives The Company uses the EIP as a short term incentive to encourage achievement of its annual performance goals. Prior to 2008, the EIP consisted of two separate components, Base Profit Sharing Incentive, referred to as Base Incentive, and Bonus Profit Sharing Incentive, referred to as Bonus Incentive.The Company's compensation consultant recommended that the EIP be simplified by eliminating the two components of EIP and the NCCGC has implemented this recommendation effective for 2008 and subsequent years.The EIP now consists of only one component.The EIP focuses on the achievement of annual financial goals and awards.The EIP is designed to: ● support strategic business objectives, ● promote the attainment of specific financial goals for the Company and the executive, ● reward achievement of specific performance objectives, and ● encourage teamwork. 3 The EIP is designed to provide executives with market competitive compensation based upon their experience and scope of responsibility.The size of an executive's EIP award is influenced by these factors, market practices, Company performance and individual performance.The NCCGC generally sets the annual EIP award for an executive to provide an incentive at the market median for expected levels of performance.All of the named executive officers participate in the EIP.Awards earned under the EIP are contingent upon employment with the Company through the end of the fiscal year, except for payments made in the event of death, retirement or disability. The ultimate amount paid to an executive under the EIP is a function of four variables: ● the executive's level of participation; ● the goals set for the Company; ● the payout amounts established by the NCCGC which correspond to threshold, target and maximum levels of performance; and ● the NCCGC's determination of the extent to which the goals were met. Each participant in the EIP is allocated a targeted benefit as a percentage of his or her base salary which is payable if the Company's performance satisfies the Target performance points for all components under the EIP and satisfies the qualifying criteria.The table below shows the targeted benefit for each of the named executive officers for 2009. Targeted Benefit Executive Name & Title (% of Base Salary) Targeted Benefit ($) J. Thomas May, Chief Executive Officer % $ Robert A. Fehlman, Chief Financial Officer % $ David Bartlett, President &Chief Operating Officer % $ Marty D. Casteel, Executive Vice President % $ Robert Dill, Executive Vice President % $ For 2009, the Company based the EIP awards on three components, the Company's earnings per share (45%), the performance of the Company's affiliates (30%) and the Company's other strategic initiatives (25%).Generally, each component has three performance points that determine the participant's entitlement for that component, Threshold, Target and Maximum.No entitlement is earned for a component if the Company's performance is below the Threshold.The Company's performance at the Threshold level for a component entitles the participant to 50% of the Participant's target benefit times the weighting factor for such component. The Company's performance at the Target level for a component entitles the participant to 100% of the Participant's target benefit times the weighting factor for such component.The Company's performance at the Maximum level entitles the participant to 200% (133% in the case of Mr. May) of the Participant's target benefit times the weighting factor for such component.Performance in excess of the Maximum does not entitle the participant to a benefit in excess of the maximum target benefit times the weighting of that component.If the performance with respect to any component is in excess of the Threshold and less than the Maximum, then the participant's entitlement is a pro rated percentage computed based upon the Company's actual performance in proportion to the closest performance points for that component. The earnings per share component is based upon the Company's earnings per share adjusted to exclude the tax adjusted EIP expense and any extraordinary expenses. This component is allocated 45% of the participant's Target EIP benefit. In most years, the Threshold for the earnings per share is the prior year's earnings per share, as so adjusted.However due to the Company's mediocre performance in 2008, producing an adjusted earnings per share of $1.76, the NCCGC set the threshold for 2009 at $1.85, or 105% of the 2008 adjusted earnings per share.The Target and Maximum for 2009 were set at $1.94 and $2.18, respectively, or 110% and 124%, respectively, of the 2008 adjusted earnings per share.For 2009, the only excluded extraordinary expense in the computation of the earnings per share was the FDIC Special Assessment which aggregated $1,332,000 or $0.09 per share.The actual adjusted earnings per share for 2009 were $1.87.The 2009 results for this component were 61% of Target, after applying the 45% weighting factor for this component the participants are entitled to an EIP benefit of 27% of the target benefit based upon the earnings per share component. The affiliate performance component is based upon the earnings (as adjusted for tax adjusted EIP expense and extraordinary expenses) of each of the eight subsidiary banks of the Company, Simmons First National Bank (SFNB), Simmons First Bank of South Arkansas (SFBSA), Simmons First Bank of Jonesboro (SFBJ), Simmons First Bank of Northwest Arkansas (SFBNA), Simmons First Bank of Searcy, (SFBS), Simmons First Bank of Russellville (SFBR), Simmons First Bank of El Dorado, N.A. (SFBED), Simmons First Bank of Hot Springs (SFBHS).This component is allocated 30% of the participant's Target EIP benefit. The NCCGC establishes a Threshold, Target and Maximum earnings level for each subsidiary bank.Generally the Threshold is the prior year's actual performance, however if a bank's prior year performance was significantly below expectations, a Threshold higher than the prior years earnings may be established.For 2009, two subsidiary banks had Thresholds set in excess of their actual 2008 earnings.The following table sets forth certain information concerning the affiliate performance factor: 4 Affiliate Performance Component ($ in Thousands) Affiliate Affiliate 2008 Threshold Target Maximum Payout Proration Performance Bank Actual (50%) (100%) (200%) Actual Pct. Percentage Percentage SFNB $ 0% 47.70% 0% SFBSA 0% 8.60% 0% SFBJ 200% 11.00% 22% SFBNA -451 0% 4.60% 0% SFBS 200% 5.00% 10% SFBR 96% 7.00% 7% SFBED 112% 11.10% 12% SFBHS 98% 5.00% 5% Total 56% The 2009 results for this factor were 56% of Target, after applying the 30% weighting factor for this component the participants are entitled to an EIP benefit of 17% of the target benefit based upon the affiliate performance component. The strategic initiatives component is based upon specified criteria that the NCCGC has identified as significant considering the Company's short term business plan and implementation strategies.The specified criteria or the relative weighting of the criteria may change from time to time.For 2009, the NCCGC identified five sub-components of the Strategic Initiatives component, core deposit growth, non-interest expense control, control of past due loans, control of non-performing assets, and control of classified loans.The strategic initiatives component is allocated 25% of the participant's Target EIP benefit, with each subcomponent being allocated 5% of the participants' Target EIP benefit. The core deposit growth subcomponent is based upon the aggregate number of core deposit accounts with the Company.At the end of 2008, the aggregate number of core deposit accounts was 149,930. The Threshold required 2% growth in the number of accounts or, an increase to 152,929 accounts, the Target required 4% growth or an increase to 155,927 accounts and the Maximum was set at 6% growth or an increase to 158,926 accounts.The number of core deposit accounts at the end of 2009 was 147,074.The Threshold was not satisfied so no participant received any EIP benefit attributable to the core deposit growth sub-component. The noninterest expense control sub-component is based upon the financial performance of the Company regarding its budgeted non-interest expense.For the purposes of the EIP, the budgeted non-interest expense is adjusted to remove any non-recurring items, e.g. tax adjusted EIP expense, commissions, FDIC special assessments.The Threshold for 2009 was set for non-interest expense not to exceed $101,726,000, the Target was $99,691,000, or a 2% reduction in budgeted non-interest expense and the Maximum was $97,657,000, or a 4% reduction in budgeted non-interest expense.The company's non-interest expense as computed for the EIP for 2009 was $103,146,000.The Threshold was not satisfied so no participant received any EIP benefit attributable to the non-interest expense sub-component. The remaining three subcomponents of the strategic initiatives component, control of loans past due over 30 days but less than 90 days (excluding credit cards and student loans), control of non-performing assets and control of classified loans, all relate to asset quality and are based upon a single performance point.Therefore, participants either receive all of the EIP benefit allocated to each sub-component if the relevant performance point is satisfied, or none of the allocated EIP benefit if the relevant performance point is not satisfied.The performance points for these sub-components are based upon internal goals and criteria. The performance point for loans past due more than 30 days but less than 89 days was no more than 0.85% of total loans.The actual performance for 2009 was 0.70% of total loans.The performance point was satisfied so each participant received 5% of his targeted EIP benefit attributable to the control of past due loans sub-component. 5 The performance point for control of non-performing assets was no more than 0.90% of total assets. For the EIP computation nonperforming assets includes non-accrual loans (excluding student loans) and other real estate owned.The actual performance for 2009 was 1.05% of total assets.The performance point was not satisfied so no participant received any targeted EIP benefit attributable to the control of nonperforming assets sub-component. The Company in monitoring its asset quality has developed an internal system of grading loans to assess the likelihood of repayment based upon the financial strength of the borrower and guarantors, value of the collateral and other relevant factors.The loan grading system has eight categories, the top four categories are for performing loans with no more than an insignificant risk of non-payment.The bottom four categories, criticized, substandard, doubtful and loss contain loans that the Company has determined have more than an insignificant risk of non-payment.Loans in these bottom four categories are referred to as classified loans.The performance pointfor 2009 was that classified loans should not exceed 18% of total loans.The actual performance for 2009 was 14.56% of total loans.The performance point was satisfied so each participant received 5% of his targeted EIP benefit attributable to the control of classified loans sub-component. In addition to the performance based components discussed above, the EIP has several qualifying criteria that must be satisfied annually in order for any participant to qualify for benefits under the EIP. The failure to satisfy any one of the qualifying criteria will prevent the participant from earning any EIP benefit to which he or she would have been entitled under based upon the EIP components discussed above.The first two qualifying criteria are the Company's return on tangible equity must exceed 0.50% and the Company's non-performing assets must be less than 2.50% of total assets.The third and fourth qualifying criteria are based upon ratings granted pursuant to confidential regulatory examinations.The fifth qualifying criterion requires the participant to have a satisfactory individual performance rating.The Company satisfied the first four qualifying criteria in 2009 and each of the named executive officer had at least a satisfactory individual performance rating for 2009. In summary, the NCCGC determined that for 2009 the Company did satisfy the qualifying criteria, Company's earnings per share component, the affiliate performance component and two of the five subcomponents strategic initiative component.The EIP payments to the named executive officers for 2009 were approximately 54% of the target EIP award amounts. For 2010, the Company will base EIP awards on the Company's earnings per share (25%), the performance of the Company's affiliates (20%), asset quality initiatives (25%), the Company's other strategic initiatives (5%) with the remaining 25% based upon discretionary factors selected by the NCCGC. The NCCGC sets the performance measures in the first quarter of each year based largely on management's confidential business plan and budget for the coming year, which typically includes planned revenue growth, cost reductions and profit improvement. The NCCGC also sets threshold, target and maximum performance points.Target and maximum performance points reflect ambitious goals which can only be attained when business results are exceptional.Minimum award or performance points for the earnings per share component are usually set at the prior year's earnings per share, unless a higher threshold is determined to be appropriate due to substandard financial performance in the prior year. Finally, the NCCGC assesses actual performance relative to pre-set goals and, in doing so, determines the amount of any final award payment.In determining final awards and in evaluating personal performance, the NCCGC considers adjustments to GAAP net income and other corporate performance measures for unplanned, unusual or non-recurring items of gain or expense. The discretionary portion of the EIP is new for 2010. The NCCGC has decided that the long term economic and financial performance of the Company can be significantly affected by certain factors that are difficult to quantify and may not be subject to annual performance goals.Some of these factors involve long term efficiency and revenue enhancement initiatives, initiatives involving continued utilization of existing financial centers and utilization of capital through private or FDIC assisted acquisitions.For 2010, 25% of the potential EIP payout will be determined on a discretionary basis by the NCCGC based upon factors which it selects as appropriate. 6 3.Equity Incentives Historically, the Company has made stock option and restricted stock awards to executives of the Company and its subsidiary banks.These awards are generally granted once a year, although in special circumstances additional grants may be made.These awards are used to create a common economic interest among executives and shareholders and to recruit and retain qualified executives.From time to time, the Company has made routine grants of restricted stock to its executives and also has utilized restricted stock grants in connection with the hiring, promotion or retention of executives. The Company's stock options generally have an exercise price equal to the closing price of the Company's stock on the day prior to the date of grant, a ten year term and vest in equal installments over five years after the date of grant.Accordingly, the actual value an executive will realize from an option is tied to appreciation in the stock price and, therefore, is aligned with increased corporate performance and shareholder returns.The restricted stock granted last year as well as the outstanding option grants and unvested restricted stock grants from prior years are reflected in the tables below. During 2009, the restricted stock grants were made under the Simmons First National Corporation Executive Stock Incentive Plan - 2006, which is administered by the NCCGC.No stock options were granted in 2009. Under this plan, the Company is authorized to grant incentive stock options, non-qualified stock options, stock appreciation rights and restricted stock.Historically, the NCCGC has utilized incentive stock options for most executives, but due to recent changes in the accounting rules regarding stock based compensation and the recent turmoil in the banking industry, the Company has decided to de-emphasize stock options and increase the use of restricted stock in making future grants.On several occasions in the past, the NCCGC has chosen to grant non-qualified stock options when under the specific circumstances the desired grants would not qualify as incentive stock options or the NCCGC determined that stock appreciation rights should be granted with the options. The level of equity incentive compensation that an executive will receive is a function of four variables: ● the executive's level of participation; ● the goals set for the Company; ● the payout amounts established by the NCCGC which correspond to threshold, target and maximum levels of performance; and ● the NCCGC's determination of the extent to which the goals were met. Based upon the recommendation of the Company's compensation consultant, the NCCGC began utilizing performance based restricted stock grants in 2009.The performance grants are based upon the Company's prior year performance, hence the 2009 grants were based upon the Company's performance during 2008.In February, 2008, and February, 2009, the NCCGC established a target payout from equity incentives for the participants in the Company's Executive Stock Incentive Plan - 2006, including the named executive officers for grants to be made in the 2009 and 2010, respectively.The table below sets forth the target incentive payout for the named executive officers for 2009 and 2010. Targeted Targeted Targeted Targeted Incentive Incentive Incentive Incentive Executive Name & Title (% of Salary) (% of Salary) J. Thomas May, CEO 45
